way of extraordinary relief is warranted.     See NRS 34.160; Pan, 120 Nev.
                at 228, 88 P.3d at 844. Accordingly, we
                             ORDER the petition DENIED.'




                                                              Gibbons




                                                              Saitta


                cc: Brian Keith Lawhorn
                     Attorney General/Carson City




                       "We direct the clerk of this court to file petitioner's letter, which was
                provisionally received in this court on March 26, 2012. As this court has
                granted petitioner's motion to waive the filing fee, no action will be taken
                as to that letter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2